Title: To Thomas Jefferson from Robert Barclay, 21 October 1806
From: Barclay, Robert
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Somerset, near Hanover town, 21st Octr 1806.
                        
                        On the receipt of your kind favor of the 9th Augst. I determined to do myself the honor of waiting on you
                            during the course of this month, at Washington; but since then Mr. Randolph Harrison has informed me that he had a
                            conversation with you on the subject of my Father’s accompts with the United States and that you thought it most eligible
                            that a petition for a donation to my mother should be brought forward during the next session of Congress, instead of an
                            actual claim; as this therefore is the plan we shall pursue I can derive no real benefit from immediately knowing the
                            exact situation of those accompts, and will accordingly defer going to Washington untill the Petition is brought before
                            Congress.—I was solicitous personally to pay my respects to you that I might have an opportunity of offering my services
                            should there be any vacant place you wished filled in a short time and which I might be competent to fill; if assiduity
                            and attention can render me so, they shall both, with great pleasure, be bestowed on any office or occupation whatsoever
                            you may think proper to honor me with, altho’ I am at present settled here as a farmer, I will with cheerfulness remove to
                            any place you may be so kind as to appoint & am, with assurances of sincere esteem
                  Your’s respectfully
                        
                            Robt Barclay
                     
                        
                    